challenged orders.   See Castillo, 106 Nev. at 352, 792 P.2d at 1135.
                     Accordingly, we
                                ORDER this appeal DISMISSED.




                                               crithg,
                                            Saitta




                     cc: Hon. Gary Fairman, District Judge
                          Dylan V. Frehner
                          Attorney General/Carson City
                          Lincoln County District Attorney
                          Lincoln County Clerk
                          Kent Dakota Connell




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A     (CSF
             4,